Citation Nr: 1537389	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of meningococcal meningitis, to include psychiatric disorders.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1968 to June 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the claim to reopen service connection for spinal meningitis.  The RO initially denied service connection for spinal meningitis in a December 1970 rating decision. 
This case was previously before the Board on multiple occasions. 

In a December 2010 decision, the Board affirmed the RO's denial of the application to reopen a service connection claim for spinal meningitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court vacated that part of the December 2010 Board decision that determined that new and material evidence had not been submitted sufficient to reopen a service connection claim for spinal meningitis, and remanded it for further proceedings consistent with the Court's decision.

In a September 2012 remand, the Board found that the Veteran had not received adequate notice of the December 1970 decision which denied service connection for spinal meningitis, and therefore, finality had not attached to that decision.  The Board accordingly recharacterized the previous claim to reopen service connection for spinal meningitis, as a claim of entitlement to service connection.  

In September 2012 the Board remanded the issue on appeal for further evidentiary development, namely, the agency of original jurisdiction (AOJ) was requested to obtain outstanding in-service medical records and to obtain a VA examination. 

In June 2013 the Board again remanded this matter for additional development.  The Board found the VA examination and addendum opinion provided on remand were not responsive to the September 2012 remand request, and a remand for an additional opinion was needed under Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In a December 2013 decision, the Board denied entitlement to residuals of spinal meningitis.   

The Veteran appealed the Board's decision to the Court.  In a September 2014 memorandum decision, the Court vacated the Board's December 2013 denial.  The Court reasoned that the Board's denial relied on a VA medical opinion which was based on a false factual premise - the opinion stated that the Veteran did not have meningitis in active service, while the Veteran's service treatment records (STRs) clearly showed that the Veteran had meningitis in active service, and was treated for the disease while in active service.  

The Court returned the case to the Board for action consistent with its September 2014 decision.

In March 2015, the Board once again remanded the Veteran's claim for an adequate VA examination.  The examinations were conducted in April 2015 and June 2015.  

This matter has once again returned to the Board.  The Board finds that all requested actions have now been completed and the matter has been properly returned here for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This is the first time this case has been before the undersigned.  The Board apologies for the delays in the full adjudication of this case. 


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has a diagnosis of any meningococcal meningitis residuals, to include any psychiatric residuals, related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of meningococcal meningitis, to include psychiatric disorders, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has residuals of the spinal menangitis which he experienced in active service, and that those residuals include his current psychiatric disorders.  Specifically, the Veteran contends that his in-service episode of meningitis resulted in damage to his frontal lobes which, in turn, resulted in emotional disorders and a chronic problem with episodes of rage.  The Veteran has asserted he did not experience these symptoms prior to his bout with meningitis during his military service.  See statements by the Veteran dated April 2013, September 2012, and August 2009. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A.  § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim fails under the first element of Shedden.  

The Veteran's service treatment records (STRs) show that he was diagnosed with meningococcal meningitis in February 1969 and was hospitalized for it from February 16, 1969 until April 2, 1969.  The Veteran had a classic clinical presentation, and was in a semi-stuporous state for a short period of time.  He experienced a seizure while in the hospital, and was treated for it with Dilantin.  

The Veteran's STRs noted that he had a remarkable recovery, and the Veteran was considered "cured" upon discharge, providing some evidence against the Veteran's claim.

The Veteran's STRs also show that he attempted suicide by taking a large dose of Librium in May 1969.  However, his STRs do not suggest that any psychiatric symptoms the Veteran experienced were related to his meningitis.  Instead, these records reflect the Veteran's "long history of emotional instability," including difficult family life and difficulties in school prior to his military service.  The Veteran was ultimately recommended for separation from active service due to his personality disorder, with no mention of any residuals from his meningitis.  

Therefore, although service treatment records reflect symptoms of psychiatric issues (his personality disorder) the records do not suggest these symptoms were related to the Veteran's meningitis.       

The Veteran's post-service medical records show that while the Veteran does have diagnoses of several psychiatric disorders, he does not have a diagnosis of any meningitis residuals.  No post-service treatment records included in the claims file establish the Veteran sought any treatment for, or made any complaint of, any symptoms of meningitis, or meningitis residuals, after his separation from active service, providing more evidence against this claim.

This lack of medical treatment provides highly probative evidence the Veteran did not continue to have symptoms of meningitis after his military service, and that he did not experience any clinical residuals thereof.  

In April 2008 the Veteran sought mental health treatment from a VA facility.  The Veteran reported a long history of anger and temper control, which he said started after his bout with meningitis.  He also reported a suicide attempt shortly after discharge following his diagnosis of meningitis.  The nurse diagnosed the Veteran with bipolar disorder.  Additional post-service medical records reflect the Veteran told several mental health professionals his current mental condition began shortly after his diagnosis with meningitis.  However, none of these care providers provided their own opinion regarding any relation of the Veteran's current mental health condition to his in-service meningitis.

In October 2008 the Veteran was provided with a VA psychiatric examination.  The Veteran again reported his history of spinal meningitis during his military service, and asserted that meningitis damaged his frontal lobe, which resulted in emotional dysregulation and chronic rage.  The examiner diagnosed the Veteran with bipolar disorder, but did not suggest that his bipolar condition was in any way related to his in-service meningitis.  Instead, the examiner merely noted the Veteran's "remote history of spinal meningitis."

In June 2012, the Veteran sought mental health treatment again, and reported a history of anxiety and irritability that began after he was hospitalized and in a coma due to meningitis during his military service.  The Veteran denied experiencing any psychiatric symptoms before that time.  

In this regard, the Veteran's statement at this point does not appear accurate.  As noted above, the record in service reflect the Veteran's "long history of emotional instability," including difficult family life and difficulties in school prior to his military service.  

Simply stated, and in light of the litigation in this mater, and based on a detailed review of this record, the Board believes it must be clear on this point:  The Veteran is not always an arcuate historian of his disability.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].

In any event, based on that information, the physician wrote "I think it reasonable to consider that his symptoms could have been caused by this serious CNS infection."

In September 2012 the Veteran was provided with a VA examination.  The examiner erroneously found the available records did not include any clinical mention of meningitis during service.  This examiner noted the Veteran had a self-reported history of meningitis, but specifically opined the Veteran did not have any current residuals of meningitis.

After the September 2012 VA examination additional records were added to the claims file which clearly reflected the Veteran had meningitis during his military service. 

Following the addition of these records, the Veteran's file was returned to the same examiner for an addendum opinion.  In February 2013 this examiner noted the additional records reflected the Veteran's history of meningitis during his military service, but noted the Veteran's condition was "treated and cured."

In August 2013 the Veteran's file was again returned to the examiner for an additional addendum opinion.  The examiner opined the Veteran had "no current medical conditions related to meningitis or having had meningitis."

Following the September 2014 Court memorandum decision, the Veteran was afforded another VA examination in April 2015.  It was the protocol for central nervous and neuromuscular diseases, aimed at ascertaining if the Veteran had any meningitis residuals.  The examiner opined that the Veteran had meningitis in 1969, and was cured of it.  The examiner noted that the Veteran was, shortly thereafter, diagnosed with a personality disorder and separated from active service.  The examiner reported that the neurological examination performed was unremarkable, and that the MRI showed normal aging of the brain.  The examiner opined that the Veteran did not have any current meningitis residuals, nor had any meningitis residuals in the past.   

The examiner also recommended a referral to a neurologist or psychiatrist for neuropsychological testing "in order to assist in more clearly elucidating the origins and etiology of his emotional/rage disorders, and also to try and determine if the meningitis in 1969 has had any long term effect on his mental status."

Based upon that recommendation, the Veteran was afforded yet another VA examination in June 2015.  The examiner reported that the Veteran's recent brain MRI showed "non-specific lesions" located "in the pericentricular and deep white matter," which were "likely due to chronic microvascular ischemia."  The examiner opined that even if these non-specific lesions could be located in the frontal lobe, "these lesions were not typical of residual of meningitis" but were rather due to "small vessel disease" (the result of ischemia, and not infection).  The examiner also opined that the Veteran showed no frontal lobe damage, and that no such damage was due to the 1969 meningitis.  The examiner also underlined that "Among many serious complications of meningitis, psychiatric issues have not been noted in medical literature."  

In sum, there is no scientific evidence that meningitis causes psychiatric issues.     

The Board acknowledges that the Veteran believes that his psychiatric disorders are the result of his in-service meningitis episode.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose the residuals of meningitis, or to diagnose psychiatric disorders and their etiologies.    

Simply stated, the only evidence in this case that supports the Veteran's claim is the Veteran's own medical opinion.

It is important for the Veteran to understand that his medical records show that his psychiatric disorders are entities that are separate and distinct from the meningitis he experienced in active service.  The medical evidence shows no connection between the two; they are not related.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  It is important for the Veteran to clearly understand that while the Board fully understands the Veteran's position in this case there is now overwhelming medical evidence against the Veteran's central contention.      

The Board also acknowledges that the Veteran has pointed out a June 2012 note from a physician written when the Veteran sought treatment for his mental health, and reported his history of anxiety and irritability began after he was hospitalized and in a coma due to meningitis during his military service.  When asked, the Veteran denied to the physician experiencing any psychiatric symptoms before that time.  Based on that information, the physician opined "I think it reasonable to consider that his symptoms could have been caused by this serious CNS infection."  

The Board acknowledges the June 2012 medical note may provide some evidence in support of the Veteran's claim that this issue be "consider[ed]".  It is important for the Veteran to understand that it was "considered", leading to multiple medical evaluations of this case to consider this issue.  Unfortunately, the medical opinions obtained to "consider this issue provides highly probative evidence against this claim.  

With regard to the note itself and its probative value in deciding this case, the Board finds this note is of limited probative value.  The physician who wrote it did not provide a clear opinion but instead merely stated it was "reasonable" the Veteran's symptoms "could" have been caused by his meningitis.  The Board finds this note is speculative, as the use of the term "could" merely suggests the possibility of a conclusion, and not the probability of a medical nexus.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.)   For these reasons, the Board affords the April 2012 note limited probative value.

Lastly, all of the other medical evidence of record which specifically addressed the Veteran's assertions that his current mental health issues were residuals of his in-service meningitis (see August 2013 VA examination addendum, April 2015 VA examination, June 2015 VA examination) denies any connection between the two.  The medical opinions on file provide probative evidence against the Veteran's claim.  Therefore, the Board finds the objective medical evidence fails to establish the Veteran's current psychiatric disorders are residuals of his in-service meningitis, or that he has any other residuals of his in-service meningitis.   

Finally, the Board notes the Veteran is presently service connected for bipolar disorder and granted a 70 percent rating for this condition, as, as mentioned above, the Veteran began experiencing and was diagnosed with bipolar disorder while in active service.  

Accordingly, the Veteran's symptoms of bipolar disorder are already service-connected and cannot be "additionally" service-connected under the theory of secondary entitlement due to meningitis.

Based on all of the foregoing the Board finds the evidence does not establish the Veteran has any other current condition which is a residual from his in-service meningitis.  Therefore his claim for service connection is denied.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014).  The claim for residuals of meningococcal meningitis, to include psychiatric disorders, is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in May 2008 and March 2015 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).
  
In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's SPRs, STRs, and VA treatment records.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Again, the Board apologies for the delays in this case. 

ORDER

Entitlement to service connection for residuals of meningococcal meningitis, to include psychiatric disorders, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


